Citation Nr: 1112352	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-14 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle fracture, claimed as secondary to the Veteran's service-connected degenerative disc disease of the lumbar spine (back condition).  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to the Veteran's service-connected back condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to November 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

On his April 2009 Substantive Appeal, the Veteran requested the opportunity to present testimony before a member of the Board.  The RO sent the Veteran a letter in November 2010 informing him that he had been scheduled for a Travel Board hearing in January 2011.  The Veteran did not attend this scheduled hearing, and he has not shown good cause as to why his hearing should be rescheduled.  This case may thus proceed without the need to remand for a hearing.  


FINDINGS OF FACT

1.  The Veteran did not fracture his left ankle during his active service, and the probative evidence does not indicate that his condition is secondary to any service-connected disability.  

2.  The Veteran did not suffer from an acquired psychiatric disorder during his active service, and the probative evidence does not indicate that his condition is secondary to any service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's residuals of a left ankle fracture were not incurred in or aggravated by his active service, and this condition is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310 (2010).  

2.  The Veteran's current psychiatric disorder was not incurred in or aggravated by his active service, and this condition is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Board first acknowledges that the Veteran currently suffers from the conditions for which he seeks service connection.  An August 2007 VA joints examination found that the Veteran suffered an open reduction internal fixation bimalleolar left ankle fracture in a February 2007 fall, resulting in (among other residuals) marked loss of range of motion.  An August 2007 VA mental disorders examination found that the Veteran suffers from an adjustment disorder with mixed anxiety and depressed mood.  

There is however, no evidence that either of these conditions was incurred in or is otherwise related to service.  A review of the Veteran's service treatment records does not reveal that the Veteran injured his left ankle in service, and they are similarly silent as to any evidence that the Veteran suffered from an acquired psychiatric disorder while in service.

The Veteran does not seek service connection for these conditions on a direct basis, however, acknowledging that he did not suffer from these conditions during his active service.  Instead, the Veteran contends that both of his claimed conditions are secondary to his service-connected back condition.  

Under 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, that condition is considered a part of the original condition.  Id.  

Here, the Veteran contends that he fractured his left ankle in a February 2007 fall, and that this fall occurred as a result of his service-connected back condition.  Regarding psychiatric disability, the Veteran simply noted it is worse since the fall.  

With respect to the circumstances of the Veteran's fall, the Board notes that the various descriptions of it in the record, all of which presumably had the Veteran as the source, have not been entirely uniform.  In a March 2007 letter accompanying his claim, the Veteran stated that he injured his ankle in February 2007 when he fell off scaffolding.  He related that to his back by stating his back gave out on him when he tried to move to his left on the scaffolding, he developed shooting pains in his left leg, which caused him to lose his balance and fall, resulting in his fractured left ankle.   

In his April 2009 Substantive Appeal, the Veteran stated that he was working on scaffolding approximately three feet in the air.  He stated that his right leg went numb and buckled; he then fell, and his left leg was caught underneath him.  He then stated that if his back had not gone out, his leg would not have gone numb and he would not have fallen from the scaffolding.  

Records of the Veteran's treatment at Florida Hospital Flagler from immediately after his fall reflect that the Veteran fell from a ladder, not scaffolding, and make no reference to the back producing a numb leg or any leg pain preceding the fall.  The examiner from the Veteran's August 2007 VA joints examination stated that the Veteran was improperly using a high ladder on scaffolding, and that he fell when he leaned over this ladder.  Given these inconsistencies, the Board does not consider it reasonable to conclude the Veteran's service connected back disability was implicated in the Veteran's fall.

That August 2007 examination also includes the examiner's conclusion that the Veteran's ankle injury was not due to or the result of his service-connected back condition.  As stated above, the examiner noted that the Veteran was using a ladder on scaffolding, not that the Veteran fell directly from the scaffolding.  The examiner concluded that the Veteran's accident was not related to the Veteran's back disorder.  Nor did he conclude the Veteran's back disorder was aggravating the Veteran's left ankle disability.  

Under these circumstances, the Board concludes that the Veteran's left ankle fracture is not secondary to his service-connected back condition and that service connection for this condition is not warranted.

With respect to the Veteran's claim for service connection for an acquired psychiatric condition, the Board also concludes that service connection for this condition is not warranted.  

First, the Board notes that there is no evidence that the Veteran's psychiatric condition is secondary to his service-connected back condition.  The examiner from the Veteran's August 2007 VA mental disorders examination diagnosed the Veteran as suffering from adjustment disorder with mixed anxiety and depressed mood.  The examiner concluded that the Veteran's psychiatric condition was not caused by or a result of his service-connected back condition.  The examiner wrote that the Veteran's depression and anxiety were instead related to his inability to perform his occupation due to his ankle injury.  

There is no other medical evidence in the file relating to an etiology for the Veteran's psychiatric disorder.  The Veteran submitted records of his March 2008 hospitalization following an involuntary commitment for a suspected suicide attempt.  He was variously diagnosed as suffering from depressive disorder, a history of posttraumatic stress disorder, and partner relational problems; these records do not, however, provide an etiology for the Veteran's disorders.  

Second, though the examiner from the Veteran's August 2007 VA examination stated that the Veteran's depression and anxiety were related to his ankle injury, the Board has found that this ankle injury is not secondary to his service-connected back condition.  It accordingly follows that service connection cannot be awarded for a psychiatric disorder as secondary to a non-service connected injury. 

Given the foregoing, the Board finds that neither the Veteran's left ankle fracture nor his acquired psychiatric disorder are secondary to his service-connected back condition.  As the evidence also does not support service connection for these conditions on a direct basis, the Board concludes that service connection for these conditions is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims now on appeal.

The Veteran requested and was scheduled for a VA Travel Board hearing, but the Veteran did not attend this scheduled hearing.  The Board notes that the Veteran has moved many times over the course of his appeal, and it is not clear whether the address to which the notification was sent is the Veteran's current address.  Ultimately, however, it is the Veteran's responsibility to keep VA apprised of his current address.  The VA's duty to assist is not a one-way street, and a Veteran cannot wait for assistance when he has information essential to the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for residuals of a left ankle fracture is denied.

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


